     Case 1:18-cv-00960-NONE-JLT Document 37 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM JOHNSON,                                   Case No. 1:18-cv-00960-NONE-JLT (PC)
12                        Plaintiff,                     ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND GRANTING
13            v.                                         EXTENSION OF TIME NUNC PRO TUNC
14    S. BABB,                                           (Doc. 35)

15                        Defendant.                     45-DAY DEADLINE

16

17           On June 30, 2020, Defendant filed a motion for summary judgment on the grounds that
18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 32.) Plaintiff had 21
19   days to file an opposition or a statement of non-opposition to Defendant’s motion, pursuant to
20   Local Rule 230(l). Plaintiff failed to respond to Defendant’s motion within the allowable time.
21   Therefore, the Court issued an order to show cause why this action should not be dismissed for
22   Plaintiff’s failure to prosecute. (Doc. 35.)
23           On August 27, 2020, Plaintiff filed a response to the order to show cause. (Doc. 36.)
24   Plaintiff states that “limited/restricted movement due to Covid-19” and wildfires, among other
25   factors, contributed to his failure to respond to Defendant’s motion. (Id.) Plaintiff requests 90
26   days to file a response. (Id.)
27   ///
28   ///
     Case 1:18-cv-00960-NONE-JLT Document 37 Filed 08/31/20 Page 2 of 2

 1          The Court finds good cause to grant Plaintiff’s request for an extension of time. However,

 2   the Court finds 90 days to be excessive, given that Defendant’s motion was filed nearly two

 3   months ago. Accordingly, the Court DISCHARGES its order to show cause (Doc. 35) and

 4   GRANTS Plaintiff 45 days from the date of service of this order to file an opposition or a

 5   statement of non-opposition to Defendant’s motion for summary judgment. Failure to comply

 6   with this order will result in a recommendation, without further notice, that this action be

 7   dismissed for failure to prosecute.

 8
     IT IS SO ORDERED.
 9

10      Dated:     August 28, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
